
	

114 HR 795 IH: Medicare Payment Rate Disclosure Act of 2015
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 795
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2015
			Mr. Huizenga of Michigan introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to make publicly available on the official Medicare
			 Internet site Medicare payment rates for frequently reimbursed hospital
			 inpatient procedures, hospital outpatient procedures, and physicians’
			 services.
	
	
 1.Short titleThis Act may be cited as the Medicare Payment Rate Disclosure Act of 2015. 2.Public Internet availability of Medicare payment rates for frequently reimbursed procedures and servicesTitle XVIII of the Social Security Act is amended by adding at the end the following new section:
			
				1899C.Public Internet availability of Medicare payment rates for frequently reimbursed procedures and
			 services
					(a)In general
 (1)Initial postingDuring the initial period beginning on a date not later than 120 days after the date of the enactment of this section and ending on the date that is 240 days after such starting date, the Secretary shall make publicly available on the official Medicare Internet site the following:
 (A)Payment rates for hospital inpatient proceduresFor each procedure selected under subsection (b)(1)(A)(i) and for each Metropolitan Statistical Area or other payment area used for purposes of section 1886(d), the average rate of payment under such section for the procedure, determined without regard to the application of any deduction or coinsurance amount or any adjustment under subparagraph (B), (D), (F), or (G) of paragraph (5) of such section.
 (B)Payment rates for hospital outpatient proceduresFor each procedure selected under subsection (b)(1)(A)(ii) and for each county or other payment area used for purposes of section 1833(t), the average rate of payment under such section for the procedure, determined without regard to the application of any deductible or coinsurance.
 (C)Physician payment rates for physicians’ servicesFor each physicians’ service selected under subsection (b)(1)(A)(iii) and for each fee schedule area under section 1848, the average payment amount determined under the fee schedule under such section for the service, determined without regard to the application of any deductible or coinsurance.
 (D)Period for which payment rates are applicableA description of the period for which each payment rate or amount under subparagraph (A), (B), or (C) is applicable.
 (E)Services included in proceduresA description of the items and services included in each procedure selected under clauses (i) and (ii) of subsection (b)(1)(A).
 (F)NoticeA statement that the average payment rates and average payment amounts described in subparagraphs (A) through (C) are only applicable to the Medicare program under this title and may not be available for an individual who is not purchasing such a procedure or service under such program.
 (2)Posting of expanded selectionDuring the period beginning on the date that is one day after the last day of the initial period described in paragraph (1), the Secretary shall make publicly available on the official Medicare Internet site the following:
 (A)Payment rates for hospital inpatient proceduresFor each procedure selected under subsection (b)(1)(B)(i) and for each Metropolitan Statistical Area or other payment area used for purposes of section 1886(d), the average rate of payment described in paragraph (1)(A) for the procedure.
 (B)Payment rates for hospital outpatient proceduresFor each procedure selected under subsection (b)(1)(B)(ii) and for each county or other payment area used for purposes of section 1833(t), the average rate of payment described in paragraph (1)(B) for the procedure.
 (C)Physician payment rates for physicians’ servicesFor each physicians’ service selected under subsection (b)(1)(B)(iii) and for each fee schedule area under section 1848, the average payment amount described in paragraph (1)(C) for the physicians’ service.
 (D)Period for which payment rates are applicableA description of the period for which each payment rate or amount under subparagraph (A), (B), or (C) is applicable.
 (E)Services included in proceduresA description of the items and services included in each procedure selected under clauses (i) and (ii) of subsection (b)(1)(B).
 (F)NoticeA statement that the average payment rates and average payment amounts described in subparagraphs (A) through (C) are only applicable to the Medicare program under this title and may not be available for an individual who is not purchasing such a procedure or service under such program.
							(b)Selection of procedures and services
						(1)In general
 (A)Initial selectionFor purposes of subsection (a)(1) and based on the most recent national data available, the Secretary shall select the following:
 (i)At least the 30 hospital inpatient procedures for which payment is most frequently provided under section 1886(d).
 (ii)At least the 30 hospital outpatient procedures for which payment is most frequently provided under section 1833(t).
 (iii)At least the 30 physicians’ services (as defined in section 1861(q)) for which payment is most frequently provided under section 1848.
 (B)Expanded selectionFor purposes of subsection (a)(2) and based on the most recent national data available, the Secretary shall select the following:
 (i)At least the 100 hospital inpatient procedures for which payment is most frequently provided under section 1886(d).
 (ii)At least the 100 hospital outpatient procedures for which payment is most frequently provided under section 1833(t).
 (iii)At least the 100 physicians’ services (as defined in section 1861(q)) for which payment is most frequently provided under section 1848.
 (2)Updating expanded selectionThe Secretary shall periodically update the procedures and services selected under paragraph (1)(B).
 (3)Further expansion of selectionThe Secretary shall expand the number of procedures and services selected under paragraph (1)(B) to include as many procedures and services as may be useful for an individual not entitled to benefits under part A or enrolled under part B in the purchase of such procedures and services.
 (c)Authority To post additional informationThe Secretary may make publicly available on the official Medicare Internet site such information on the payment rate or payment amount under this title for a procedure, item, or service not selected under subsection (b) as may be useful for an individual not entitled to benefits under part A or enrolled under part B in the purchase of the procedure, item, or service. To the extent practicable, such information shall be provided for each payment area involved.
					(d)Administrative provisions
 (1)Use of most recent national dataThe information described in paragraph (1) of subsection (b) and subsection (c) shall be based on the most recent national data available.
 (2)Accessibility by zip codeSuch information for an applicable payment area shall be accessible by any zip code included in such area..
		
